Title: From John Adams to James Warren, 9 December 1780
From: Adams, John
To: Warren, James


     
      My dear Friend
      Amsterdam Decr. 9. 1780
     
     Your Favours of July 11. and 19. are before me. They were received at Paris in my Absence and it is not long Since I received them. I have led Such a wandering Life that I have not had Time to answer them, till now.
     We expect every day, to receive the Lists of the new Administration, the Speech at opening the first General Court &c.—a high regale they will be.
     I am of your Mind concerning the Flaggs to England and the Importations from thence. Poor Trumbull and Tyler as well as Mr. Laurens, will convince our Countrymen I hope. Great Britain, has become litterally, in the Language of old Authors concerning Atilla “The Scourge of God and the Plague of Mankind.” She must be abandoned and renounced forever. There has been too much weak Communication with them which must be cutt off.
     I can tell you little News from this Country. The Designs of France and Spain, you will learn from others. You cannot have them from me because I know them not. The Design of the Dutch is to keep Peace if possible. No Resentments of Injuries, or Insults—No Regard to national Honour or Dignity, will turn them out of their pacific Course. They will lend Money and hire Transports to the English, and sell Goods to America and naval stores to France and Spain. In short, get Money out of all Nations but go to War with none. They will not lend Us any Money, nor do any thing, to favour Us, but get Money out of Us, lest England should declare War against them for aiding, abetting, and comforting Rebellion, against Treaties which the English have long Since declared void, but the Dutch still hold Sacred, as their Honour and their Religion.
     Such a Nation of Idolaters at the Shrine of Mammon never existed I believe before. The English are as great Idolaters, but they have more Gods than one.
     The Republick, however, has acceeded to the armed Neutrality, and We expect in the Course of five or Six Weeks to know, the Principles and the system of it, how many nations have joined in it, and what We may expect from it. The Principle, that free ships shall make free Goods, will assist Us in procuring present Supplies, and will be more usefull to America hereafter, When she as I hope will be neutral, altho other Nations may be at War, than to any nation of Europe. But I dont expect that any sensible Advantage will result, from it to Us, very Soon. The Prince of orange, and the States General will proceed So slowly, not to say will affect So many Delays, that it will be Some Years before any great Thing will result from it.
     My eloquent Friend, the Abby Raynal, whose History you mention is publishing a new Edition of that Work in which he has inserted the compleat History of our Revolution. He Says he has mentioned my Name, as one of the Characters, without which the Revolution would not have been accomplished. At the Same Time he Says he has cast Some Blame upon me. I told him I was then sure, at least of such an Immortality, as he wanted who burnt the Temple, but I have promised to attack him if he has abused me. He wont let me see it. Perhaps he may alter it, and erase my Name. I told him he ought to, if he had ascribed a fifth Part of the Work to me, as he Says he has, because an 1000 part of it, is not my due. it is exactly 1/3,000,000th. that belongs to me. Be it as it may Suum cui que Decus Posteritas rependit. I wish I were at home that I might do something worthy of History; here I can do nothing. The beauteous olive Branch will never decorate my Brows. I must Spend my Life, in the Pride, Pomp, and Circumstance of glorious War, without sharing any of its Laurels.
     My most profound Respects to Mrs. Warren—I dread her History more than that of the Abby. I want to know in what Colours She will draw Brother Lee. He little knew what Eyes were upon him.
     Most affectionately yours
    